DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4-10, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beam (US 2262158 A) in view of Schenkel (US 2692762 A).
Regarding claim 1, Beam discloses a heat exchanger for an oven comprising (it can be used with an oven): 
a housing (tube 12 housing) having a top portion (top of tubes 12, Fig. 1) and a bottom portion (bottom of tubes 12, Fig. 1); 
an inlet port formed at a bottom portion of the housing (col. 1, lines 10-18); 
an outlet port formed at a top portion of the housing (col. 1, lines 10-18); 
a plurality of conduits (space within the tubes 12) formed within the housing, each of the conduit extending through the housing between the inlet port and the outlet port; and 


Beam fails to disclose:
a plurality of conduits defined by and formed within the housing.

Schenkel teaches a heat exchange radiator and the technique of integrating a plurality of conduits (see Figs. 2 showing two vertical conduits, one on each side of the central opening 12, for a heat transfer fluid to flow) defined by and formed within a single housing (1).
 It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Beam wherein each of row conduits (three rows of conduits 12 are shown in Figs. 2, 3 of Beam running across the heat exchanger in the width-wise direction) are housed in a single housing such that the plurality of conduits are defined by and formed within the housing.  The motivation to combine is for ease of assembly.  It is easier installing three heat exchange housings, each housing comprising a plurality of conduits, then it is to install a multitude of the vertical pipes (Beam, 12).

Regarding claim 2, modified Beam discloses wherein the housing includes a front face (upstream face) and a rear face (downstream face) (Schenkel teaches two halves, each half can be a face) and wherein the plurality of openings extend through the housing from the front face to the rear face (Schenkel shows an opening 12 between two conduits extending through the housing; modified Beam would show an opening between each conduit).  
Regarding claim 4, modified Beam discloses wherein each of the plurality of conduits extends linearly through the housing (see Fig of Schenkel).  
Regarding claim 5, modified Beam discloses wherein the plurality of conduits are arranged substantially parallel to each other (see Fig of Schenkel).  
Beam discloses a forward slanted baffle (32, Fig. 1) at the outlet port to direct exhaust airflow out of the housing.  
Regarding claim 7, modified Beam discloses (see rejection of claim 1 for citations unless otherwise noted) a heat exchanger assembly comprising: 
a housing with an inlet port and an outlet port, the inlet port positioned at a bottom portion of the housing and configured for (i.e., capable of) alignment with a linear extent of a gas burner body (21, Fig. 1 of Beam) (note: the burner body is not required of the claim), the outlet port positioned at a top portion of the housing;  
2a plurality of linear conduits defined by and extending through the housing between the inlet port and the outlet port, wherein each of the plurality of linear conduits is in fluid communication with the inlet port and the outlet port such that combustion-product can flow from the inlet port through each of the plurality of linear conduits to the outlet port, 
and a plurality of openings extending through the housing such that a direction of airflow through the plurality of openings is substantially perpendicular to a direction of the combustion- product flow through the plurality of linear conduits.  
Regarding claim 8, Beam discloses a burner body (21, Fig. 1) positioned below the inlet port of the housing and a panel (14, Fig. 1) extending between the burner body and the heat exchanger housing, wherein the panel includes an opening therein to provide fluid communication between the flame ports of the burner body and the inlet port of the heat exchanger housing (col. 1, lines 10-18; see also Fig. 1).  
Regarding claim 9, Beam discloses a fan (28, Fig. 1) positioned behind a rear face (the rear face could be an upstream side or downstream side) of the heat exchanger housing to generate said airflow (the front is the left side of the device when looking at Fig. 1), wherein said airflow from the fan travels through the plurality of openings and past external surfaces of the plurality of conduits (Fig. 1).  
Regarding claim 10, Beam discloses a burner body (21, Fig. 1) positioned below the inlet port of the housing, wherein the heat exchanger housing isolates the flame ports of the burner body from the airflow from the fan (Figs. 1, 3).  
Regarding claim 22, modified Beam discloses wherein the housing includes a front panel and a rear panel (Schenkel teaches a housing 1 comprising two halves/panels, see Fig. 1), the front panel and rear panel being joined such that the front panel and rear panel collectively define the plurality of conduits (Schenkel shows, in Fig. 1, two conduits formed by the two halves).  
Regarding claim 23, modified Beam discloses the plurality of openings including a plurality of front openings defined by and extending through the front panel and a plurality of rear openings defined by and extending through the rear panel [Schenkel teaches two openings, one opening for each half of the housing 1; in the modification, each widthwise row of heat exchangers 12 in Beam would have a plurality of front openings (created by one half of the housing) and a plurality of rear openings (created by the other half of the housing)].
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beam (2262158 A) in view of Schenkel (US 2692762 A) and Andres (US 4448241 A).
Regarding claim 3, Beam fails to disclose wherein each of the plurality of openings includes at least one strengthening rib therein.  However, Andreas teaches a plurality of openings, wherein each opening includes at least one strengthening rib (14 or 15, Fig. 5) therein. 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Beam wherein each of the plurality of openings includes at least one strengthening rib therein.  The motivation to combine is to provide lateral stability and rigidity to each of the heat exchanger housings, and also to provide additional heat exchange surfaces for improved heat exchange efficiency.   
Claims 21, 11, 12, 14-16, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda (JP 57166424 A) in view of Beam (US 2262158 A) and Schenkel (US 2692762 A).
Regarding claim 21, Yoneda discloses an oven comprising an oven cavity (Fig. 2) EXCEPT the claimed heat exchanger assembly.
Beam teaches (see rejection of claim 1 for citations unless otherwise noted) a heat exchanger assembly comprising:
4an inlet port positioned at a bottom portion of the housing; 
an outlet port position at a top portion of the housing; 
a plurality of vertically extending tubes (12) in fluid communication with both the inlet port and the outlet port; and 
a plurality of openings positioned between adjacent ones of the vertically extending tubes.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to substitute the heat exchanger in Yoneda with the heat exchanger of Beam (as stated above) since the substitution is a simple substitution of one known air heat exchanger for another.  Moreover, the results would have been predictable since the heat exchanger of Beam would perform the same function in Beam as it would in Yoneda.  Furthermore, the heat exchanger of Beam has a high surface to volume ratio, which would improve the heat exchange efficiency and more heating of the food.  
Schenkel teaches a heat exchanger and the technique of integrating a plurality of vertically extending tubes (see Fig. 2 showing two tubes for a heat exchange medium to flow through) formed within a single housing such that 
the housing has a front face and a rear face (the housing 1 is made of two halves, one face on each half); and
an opening extending between the front face and the rear face of the housing, wherein each opening is positioned between adjacent ones of the vertically extending tubes.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify the heat exchanger of Beam (as incorporated in the oven of Yoneda) to include a housing has a front face (upstream or downstream face relative to the air flow through the heat exchanger) and a rear face (upstream or downstream face), and a plurality of openings extending between the front face and the rear face of the housing, wherein each of the plurality of openings is positioned between adjacent ones of the vertically extending tubes. The motivation to combine is for ease of assembly.  It is easier installing three heat exchange housings, each housing comprising a plurality of vertically extending tubes, then it is to install a multitude of the vertically extending tubes (Beam, 12).

Regarding claim 11, modified Yoneda discloses (see Yoneda for citations unless otherwise noted) wherein the oven cavity has a rear wall and the oven further comprises: 
a convection fan (5, Fig. 2) adjacent to the rear wall (either the wall with the vent 11 or the wall parallel to the wall with the vent); 
said heat exchanger assembly positioned in a rear portion of the oven cavity (Yoneda, in Fig. 2, shows a heat exchanger in the claimed position), the fan being positioned between the heat exchanger assembly and the rear wall; 
and a gas burner (12+14, Fig. 1) positioned directly below the heat exchanger assembly such that combustion products generated via flames from the gas burner will flow upwardly into the housing of said heat exchanger assembly.  
Regarding claim 12, modified Yoneda discloses wherein an airflow generated by the fan will flow perpendicularly to the upward flow of said combustion products through the housing of the heat exchanger assembly.  
Regarding claim 14, modified Yoneda discloses (see Beam) a bottom panel (14, Fig. 1) positioned between the heat exchanger and the gas burner.  
Regarding claim 15, modified Yoneda discloses (see Beam) wherein the bottom panel includes a rear opening through which there is fluid communication between the gas burner and the housing of the heat exchanger (col. 1, lines 10-18).  
Regarding claim 16, modified Yoneda discloses (see Beam) wherein said combustion products will flow upward through the vertically extending tubes of said heat exchanger assembly (Fig.1).  
Regarding claim 19, Yoneda fails to disclose wherein the gas burner includes a plurality of flame ports, the flame ports being positioned under the inlet port of the heat exchanger assembly such that the flame ports are physically isolated from turbulent airflow from the fan.  
However, Beam teaches a gas burner (21, Fig. 1) that includes a plurality of flame ports, the flame ports being positioned under the inlet port of the heat exchanger assembly such that the flame ports are physically isolated from turbulent airflow from the fan.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to substitute the gas burner in Yoneda with the gas burner of Beam since the substitution is a simple substitution of one known gas burner for another.  Moreover, the results would have been predictable since the gas burner of Beam would perform the same function in Beam as it would in Yoneda.  Furthermore, the gas burner of Beam can operate with gas from a gas supply line in a home.  Yoneda’s burner cannot.  Therefore, the modification provides extra convenience for the user.  
Regarding claim 20, Yoneda as well as Beam both suggest, based on the figures, wherein a width of the heat exchanger assembly is greater than a width of the fan (fan blade).   
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda (JP 57166424 A) in view of Beam (US 2262158 A) and Schenkel (US 2692762 A), as applied to claim 21, and further in view of Hegge (US 20040107953 A1).
Regarding claim 13, Yoneda fails to disclose wherein the gas burner comprises a tubular burner body having a plurality of flame ports in a top portion of the tubular burner body.  However, Hegge teaches a gas burner for an oven comprising a tubular burner body (62+63, Fig. 8) having a plurality of flame ports in a top portion of the tubular burner body.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to substitute the gas burner in Yoneda with the gas burner of Hegge since the substitution is a simple substitution of one known gas burner for another.  Moreover, the results would have been predictable since the gas burner of Beam would perform the same function in Beam as it would in Yoneda.  Furthermore, the gas burner of Beam can operate with gas from a gas supply line in a home.  Yoneda’s burner cannot.  Therefore, the modification provides extra convenience for the user

Response to Arguments
Applicant's arguments filed 7/21/2021 have been fully considered.
Regarding claim 21, Applicant asserts:
However, Beam fails to disclose or suggest an oven with an oven cavity, as recited in independent claim 21. Rather, Beam simply teaches that its heat exchange is used for "gas heating equipment" (see Col. 1, 11. 1-3). In addressing this deficiency, the Office action cites Yoneda as teaching an oven 1 with a heat exchanger 9 (see FIGS. 1 and 2), and contends that it would have been obvious to replace Yoneda's heat exchanger 9 with Beam's as a simple substitution of known elements. However, modifying Yoneda's oven as proposed would destroy Yoneda's intended objective and therefore would not have been obvious. More specifically, Yoneda's oven is designed so that combustion gas passing through its heat exchanger 9 is perfectly sealed from and does not get mixed within its cooking chamber 2 (see Abstract and FIG. 1). On the other hand, the combustion gas in Beam's heat exchanger is not sealed from the environment but rather is in fluid communication therewith via opening 18 (see FIG. 1). Thus, replacing Yoneda's heat exchanger 9 with Beam's would result in a configuration wherein combustion gas is in communication with the cooking chamber 2, thereby destroying Yoneda's intended objective.

Examiner’s response:
The modification does not incorporate each and every element disclosed in Beam.  The modification is to replace what was stated to be replaced in the rejection, namely, the heat exchanger in Yoneda is replaced with the heat exchange pipes 12 of Beam.  Therefore, the intended purpose of Yoneda is not destroyed.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762